                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION

MARCUS WILLIAMS,                                  )
                                                  )
         Plaintiff,                               )
                                                  )
VS.                                               )           No. 17-2649-JDT-cgc
                                                  )
SHELBY COUNTY, ET AL.,                            )
                                                  )
         Defendants.                              )


                     ORDER DIRECTING ENTRY OF JUDGMENT,
            CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
                AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


         Plaintiff Marcus Williams and four other individuals filed a joint pro se civil complaint on

March 30, 2016. (ECF No. 1.) All five Plaintiffs were, at the time, incarcerated at the Shelby

County Criminal Justice Center in Memphis, Tennessee. On September 6, 2017, the Plaintiffs’

claims were severed, and Williams’s claims were opened as case number 17-2649. (ECF No. 1-3.)

Thereafter, the Court granted Williams leave to proceed in forma pauperis and assessed the civil

filing fee pursuant to the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF

No. 6.) That order also directed Williams to notify the Court immediately of any change of address

and warned that failure to do so could result in dismissal of this case without further notice. (Id.

at 3.)

         On February 8, 2019, the Court issued an order dismissing the complaint for failure to state

a claim but granting leave to file an amended complaint within 21 days. (ECF No. 8.) The order

notified Williams that if he “fails to file an amended complaint within the time specified, the Court
will assess a strike pursuant to 28 U.S.C. § 1915(g) and enter judgment.” (Id. at 5.) That order

was returned undeliverable on February 21, 2019. (ECF No. 9) However, Williams has not

submitted any change of address. Williams also has not filed an amended complaint, and the time

within which to do so has expired. Therefore, judgment will be entered in accordance with the

January 30, 2019, order dismissing the complaint for failure to state a claim, pursuant to 28 U.S.C.

§§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

       Pursuant to 28 U.S.C. § 1915(a)(3), the Court must also consider whether an appeal by

Williams in this case would be taken in good faith. The good faith standard is an objective one.

Coppedge v. United States, 369 U.S. 438, 445 (1962). The same considerations that led the Court

to dismiss this case for failure to state a claim also compel the conclusion that an appeal would not

be taken in good faith. Therefore, it is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and

Federal Rule of Appellate Procedure 24(a), that any appeal in this matter by Williams would not

be taken in good faith. Leave to appeal in forma pauperis is DENIED.

       For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Williams, this is the

first dismissal of one of his cases as frivolous or for failure to state a claim. This strike shall take

effect when judgment is entered. See Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                        s/ James D. Todd
                                                       JAMES D. TODD
                                                       UNITED STATES DISTRICT JUDGE




                                                   2
